Citation Nr: 1303410	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  10-20 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected disability.

2.  Entitlement to an evaluation in excess of 20 percent for a thoracolumbar spine disability.

3.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Navy from June 1986 to March 1988, and from October 1992 to April 1995.  However, in a February 2007 administrative decision, the Regional Office (RO) determined that the was not entitled to benefits arising out of his second period of service, based on his other than honorable discharge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the St. Petersburg, Florida, RO of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.

In filing his May 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO; however, he withdrew this request in August 2011 correspondence.

The issues were previously before the Board in May 2012, when they were remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to insure a total review of the evidence.

As was noted in the May 2012 Board decision, the Veteran raised the issues of reopening a previously denied claim of service connection for a right knee disability, and entitlement to increased evaluations for a left knee disability and for left lower extremity peripheral neuropathy in May 2008 and August 2011 statements.  These matters have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), and therefore the Board does not have jurisdiction over them.  They are again referred to the AOJ for appropriate action.  

The issues of service connection for a left hip disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected thoracolumbar spine disability is manifested by limitation of motion in flexion to no worse than 40 degrees; there are no associated neurological manifestations, ankylosis, or incapacitating episodes.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a thoracolumbar spine disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.45, 4.71a, Diagnostic Code 5243.


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  June 2008, January 2009, and May 2009 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a November 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration (SSA) disability determination, and the records considered in that determination, have been obtained.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in December 2008, March 2010, and June 2012; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Examiners made all necessary clinical findings necessary for application of the rating criteria, and fully described the Veteran's disability manifestations.  Importantly, the June 2012 examination satisfied the Board's May 2012 remand directives to identify neurological manifestations of the back disability.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Evidence

SSA records, which include evaluations of the Veteran's physical disability of the low back, consider the status of the condition in September 2006, and hence are outside the period currently under appeal.  The current VA claim was filed in May 2008.  However, the findings of several SSA reviewers are germane in that Dr. MLS noted that the Veteran's subjective reports of the severity and duration of his symptoms was "disproportionate" to what was expected based on objective examination.  For example, he was noted to be "moaning in a very exaggerated way" at one point.

A VA spine examination was conducted in December 2008.  The examiner reviewed the claims file and the Veteran's medical records.  The Veteran stated that since his prior examination, he had experienced an increase in low back pain and spasms.  He reported being able to sit for only 30 minutes before having to change positions.  He had been in a motor vehicle accident since the September 2006 VA examination, wherein he did injure his back.  He stated that prior to the accident, pain was 7/10; for six months after the accident, it was 9/10.  Currently it was 8/10.  The Veteran used a whirlpool and drugs for pain relief.  The Veteran complained of lower extremity numbness, paresthesia, and weakness related to the back.  He also reported fatigue, decreased motion, stiffness, weakness, spasm, and pain in the low back.  He described the pain as constant and severe, with radiation to the left lower extremity, including the left hip and groin.  Flare-ups of severe symptoms occurred weekly, precipitated by activity.  He described himself as incapacitated four days a month on average.  He used a cane or brace.  Functional impairment during flare-ups included needing assistance to get out of the bathtub, increased bed rest and he typically had assistance from his significant other with respect to bathing and dressing.  

On physical examination, posture and gait were normal.  No abnormality of the spinal curvature was noted, nor was ankylosis present.  Spasm, guarding, tenderness, and pain were seen in the paraspinal musculature, and was severe enough to cause abnormal gait or contour.  Motor and sensory examinations were normal, as were reflexes.  The examiner measured range of motion of the lumbar spine to 40 degrees in flexion, with pain at 20 degrees.  Extension, lateral flexion, and rotation were each to 10 degrees, with pain at the end of motion.  The Veteran showed poor tolerance to passive motion and repeated movements; there was no additional functional impairment noted with such.  
In March 2010, a VA peripheral nerves examination was conducted.  The examiner did not describe back impairment other than to state that there were no current lower extremity problems related to the back.  Neuropathy was caused by a service-connected gunshot wound of the left leg, based on physical examination and a 2006 EMG result.

Several statements were received from the Veteran's friends and neighbors in June 2011.  They reported observing the Veteran in great pain from his back and legs, and favoring his back.  Some days were better than others, but problems were fairly frequent.

In response to the May 2012 Board remand, a VA examination of the back was performed in June 2012.  The Veteran complained that his low back condition had gotten worse since the last examination in 2008.  He could not walk very far, in part due to his back.  The Veteran did not report any flare-ups of low back problems.  Physical examination showed limitation of flexion to 60 degrees, with pain at that point.  All other planes were measured to 25 degrees, with pain at the ends of motion.  Repetitive motion testing was performed.  Measured ranges of motion were unchanged, and no additional functional impairment was shown.  No tenderness, spasm, or guarding was present.  Some muscle weakness of the left ankle and toes was noted, and there was decreased sensation in the same area, but reflexes were normal.  The examiner specified that there was no radicular pain or other sign or symptom due to radiculopathy, nor were there any other neurological abnormalities.  No incapacitating episodes were reported or described.  The Veteran did state that he used a brace regularly.  The examiner's findings satisfy the Board's directive to identify all neurological manifestations of the service-connected low back disability.  The examiner indicated that there were in fact none, and related all neurological complaints to the left leg gunshot wound; the Veteran is diagnosed with tibial neuropathy.  The examiner stated the Veteran would have difficulty with any job requiring prolonged walking, heavy lifting, or climbing.

VA treatment records from 2006 to November 2012 document continued complaints of low back pain, with treatment using prescription pain medications.  In May 2008, the Veteran reported increased low back pain since his motor vehicle 

accident.  Doctors continued to note low back pain, related to joint and/or disc disease.  At times, sciatica was reported, but those providers failed to note the left leg gunshot wound.  In that regard, a July 2004 VA examiner determined following EMG studies that the Veteran had an intermittent L4/L5 left lower extremity radiculopathy secondary to lumbar spine disease as well as sensory impairment of the left tibial nerve via traumatic gunshot wound.  A VA clinician later noted that the EMG results did not in fact show radiculopathy and ordered EMG studies.  An October 2011 VA medical record indicates that EMG results showed left sciatic peripheral neuropathy with involvement of the tibial greater than peroneal nerve and not lumbar radiculopathy.  In February 2012, flexion of 50 percent of normal was reported.  Measured ranges of motion are not otherwise reported.

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Veteran is currently evaluated under the criteria of Code 5243, for intervertebral disc disease.  Either of two sets of criteria may be applied.  The disc disease may be rated based on the cumulative amount of time in which the condition was incapacitating over the prior 12 months, or based upon the degree of limitation of motion.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

Although the Veteran reported being incapacitated an average of 4 days a month at the December 2008 examination, there is no record of any order or directive from a doctor requiring bed rest.  Post service treatment records reflect no periods of bed rest or total incapacitation.  The Veteran has competently and credibly reported episodes of increased symptoms.  However, in the absence of any medical statement indicating that bed rest and regular treatment were required during those periods, the definition of "incapacitating episode" has not been met at any time during the appellate period.  Evaluation under these criteria is therefore not appropriate.

Under the alternative General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Code 5237, Note 2.  Further, all measured ranges of motion are rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5237, Note 4.  Ankylosis is a condition in which an entire spinal segment is immobile and fixed in position.  Unfavorable ankylosis exists where the fixation is in flexion or extension, and the ankylosis results in one difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; and/or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) is considered favorable ankylosis.  38 C.F.R. § 4.71a, Code 5239, Note 5.

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The spine segments, to include the thoracolumbar spine, is considered a group of minor joints.  38 C.F.R. § 4.45.

At worst during the period of time covered by this claim, flexion of the thoracolumbar spine has been limited to 40 degrees.  This falls squarely within the range, from 30 to 60 degrees, for assignment of a 20 percent evaluation.  A yet higher evaluation based on limited motion is not warranted unless motion is restricted to 30 degrees or less.  Although pain with flexion was noted at 20 degrees at the December 2008 VA examination, there was no finding that such pain was functionally limiting.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Neither the doctor nor the veteran indicated that the pain from 20 to 40 degrees had any impact on the Veteran's use movement of the back.  Even with repeated movement, despite "poor tolerance," there was no functional change in the range of motion.  The Veteran has reported that he could sit 30 minutes before changing position and that he could not walk far because of his back.  This level of impairment is consistent with the currently assigned 20 percent evaluation but no higher.  While the Veteran reported during the 2008 examination that he sometimes required assistance with daily activities, it is noted that the Veteran also has disabilities with respect to both lower extremities and the hips.  The VA examiner specifically noted that the left hip osteoarthritis contributed to the effects on usual daily activities.  Accordingly, the medical evidence which specifically evaluated the functional limitations with respect to the spine disability alone is entitled to great probative weight.  The reason for this is that the examiners recorded the Veteran's reported symptoms and conducted thorough physical evaluations to determine the severity of the Veteran's disability.  These findings, which show that the Veteran has motion to 40 degrees of flexion, with no finding of weakness, fatigue, lack of endurance, or incoordination more nearly approximate the criteria for a 20 percent evaluation.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has considered the Veteran's subjective reports of pain and greater degrees of impaired function following activity, as described by him and his friends and neighbors at various times throughout the appeal.  The Veteran is competent to describe the pain he experiences, and his friends can report their observations of his complaints and their impact on his observed function.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the evidence of record indicates that the Veteran's subjective reports are not fully credible.  SSA examiners note discrepancies between complaints and physical findings.  The Veteran has provided varied work histories in connection with other claims, naming different employers and dates of employment in July 2004 and May 2008 filings.  The most recently named employer stated in March 2009 that the Veteran had never worked for them.  In sum, the evidence shows that the Veteran tends to exaggerate his symptoms and aggrandize the impact on his function.  His reports of functional capacity are therefore less probative that the objective clinical observations of doctors.  The observations of friends and neighbors, as they rely upon the Veteran's descriptions of his capacity, are also tainted.

The evidence during the period of time covered by this claim also indicates there is no objective neurologic abnormality associated with the service-connected disability.  The March 2010 examiner determined that neuropathy in the left leg was caused by the service-connected gunshot wound of the left leg.  Moreover, in an October 2011 VA medical record it was indicated, after a 2004 finding of radiculopathy was questioned, that lumbar radiculopathy was not shown on contemporaneous EMG testing.  The examiner in 2012 also considered EMG results which showed evidence of left tibia neuropathy and not radiculopathy.  Accordingly, the medical evidence dated during the claim period shows that the neurologic symptoms manifested in the left leg are associated with the service-connected left leg disability rather than the low back disability.  These findings outweigh the 2004 finding of radiculopathy.  In this regard, it is noted that a VA clinician questioned the 2004 finding of radiculopathy and conducted additional testing to clarify the matter.  There were also multiple other contemporaneous findings and opinions, based on testing, which together outweigh one opinion provided in 2004.  There is otherwise no indication that the Veteran has an objective neurologic abnormality associated with the service-connected disability.   

The Court of Appeals for Veterans Claims has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the available schedular criteria are adequate to rate the Veteran's service-connected disability.  The Veteran has symptoms, including muscle spasms and pain, which result in limitation of motion and an abnormal gait or spinal contour.  This functional impairment is contemplated by the schedular criteria, therefore, they are not inadequate.  

 In sum, the preponderance of the evidence is against the claim; there is no doubt to be resolved.  An evaluation in excess of 20 percent for a thoracolumbar spine disability is not warranted for any period of time that is covered by this claim.


ORDER

An evaluation in excess of 20 percent for a thoracolumbar spine disability is denied.


REMAND

Remand is required with regard to the claim of service connection for a left hip disability for compliance with VA's duty to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In May 2012, the Board remanded this issue for provision of a VA examination to obtain an opinion as to whether it was at least as likely as not any currently diagnosed left hip condition was caused or aggravated by a service-connected disability, specifically the left knee or back.

In June 2012, a VA examiner reviewed the claims file and examined the Veteran.  He opined that a causal relationship between diagnosed left hip arthritis and a service connected disability was not likely.  His rationale was that the arthritis was present in both hips, and was consistent with aging.  However, it appears that the examiner considered only x-rays from 2008 in formulating his opinion.  Neither the physical claims file nor records in Virtual VA indicate any radiographic studies of the hips since that time showing how the condition had progressed.  The examiner could therefore have no clear picture of whether the left and right hips still had relatively similar arthritic changes, or if the left hip was more or less advanced.  Thus, his stated rationale is not adequate.  

To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The June 2012 examination and opinion with regard to the left hip are therefore not adequate for adjudication.  VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  If VA undertakes to provide an examination, even if not required to do so, the examination must be adequate, or the Veteran informed as why one cannot or will not be provided.  Daves v. Nicholson, 21 Vet. App. 46, 52 (2007).

Accordingly, VA has failed to comply with the Board's May 2012 remand directive to obtain an adequate examination and medical opinion.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Remand is required for compliance.

Moreover, as the claim for TDIU is dependent upon the degree of impairment from service-connected disabilities, the appeal cannot be resolved until there is a determination of exactly what disabilities are service-connected, and ratings assigned.  Remand of the inextricably intertwined TDIU claim is therefore required as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is required.)

1.  Associate with the claims file complete VA treatment records from the medical center in Tampa, Florida, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of November 2012 to the present.

2.  Schedule the Veteran for a VA joints examination.  The examiner should review the claims file and indicate in the examination report that such review was accomplished.  

Updated radiographic testing should be accomplished and reports of such associated with the claims file.  The examiner must identify all current disabilities of the left hip, and must opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that any current left hip disability is related to active service.  

Is it at least as likely as not (a probability of 50 percent or greater) that any current left hip disability is caused by or due to a service connected disability, to include the thoracolumbar spine, left knee, or left lower extremity neuropathy.

Is it at least as likely as not (a probability of 50 percent or greater) that any current left hip disability is aggravated by a service-connected disability, to include the thoracolumbar spine, left knee, or left lower extremity neuropathy disabilities.  Aggravation means worsened beyond the natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's left hip disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disability.  
The examiner should discuss the relative changes of the left and right hips shown on x-ray.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  [NOTE: the TDIU issue is inextricably intertwined with the issue pertaining to service connection for the left hip as well the issues that were referred to the agency of original jurisdiction by the Board in May 2012 and above.]  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


